            Case 1:19-cr-00373-PGG Document 83 Filed 11/27/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA                    :

vs.                                         :              S1 19 Cr. 373 (PGG)

MICHAEL AVENATTI,                           :

            Defendant.             :
___________________________________

         DECLARATION OF SCOTT A. SREBNICK, ESQ., IN SUPPORT OF
          DEFENDANT AVENATTI’S MOTION IN LIMINE TO EXCLUDE
             GOVERNMENT’S PROPOSED EXPERT TESTIMONY

       I, Scott A. Srebnick, Esq., pursuant to 28 U.S.C. §1746, declare under penalty of perjury

that the following is true and correct to the best of my knowledge and belief:

       1.       I am a member of the law firm of Scott A. Srebnick, P.A., co-counsel for

Defendant Michael Avenatti in this case. I submit this Declaration, pursuant to Local Rule

16.1, in connection with Mr. Avenatti’s motion in limine to exclude government’s proposed

expert testimony, filed contemporaneously herewith.

       2.       On Friday, November 22, 2019, which was the deadline for the parties to

exchange expert witness summaries for case-in-chief experts (if any), the government provided

Notice that it expected to call one or perhaps two legal experts to testify about the California

Rules of Professional Conduct and to opine that Mr. Avenatti violated multiple rules. See

Exhibit 1 (attached hereto).

       3.       On Sunday, November 24, 2019, I sent a letter to government counsel raising

deficiencies in the Government’s Notice under Fed.R.Crim.P. 16(a)(1)(G), including but not

limited to that the Government’s Notice failed to provide adequate bases for each opinion


                                                1
            Case 1:19-cr-00373-PGG Document 83 Filed 11/27/19 Page 2 of 3



regarding how/why a particular act or omission of Mr. Avenatti violated a specific Bar rule.

See Exhibit 2 (attached hereto), at p.2 (the “Fifth” request).

       4.       On November 25, 2019, I had a conference call with government counsel

relating to my position that the Government’s Notice is deficient. I also advised government

counsel of my position that the government’s proposed expert testimony about law and ethics

was categorically inadmissible and, later that evening, I sent government counsel a list of

approximately twenty cases, with parenthetical descriptions, in support of my position.

       5.       On November 26, 2019, I had another conference call with government counsel

relating to these issues. Government counsel advised that they intended to send a supplemental

Notice regarding experts in response to my letter of November 24, 2019.

       6.       On November 27, 2019, the government sent undersigned counsel a

Supplemental Notice, in which the government declined to provide additional details regarding

the bases for the expert witnesses’ opinions. See Exhibit 3, at p.2 (“Finally, you generally

requested additional details…The defense is not entitled to a preview of the Government’s

case by seeking additional details...”).

       7.       Today I am filing a motion to exclude the government’s proposed experts, which

includes the argument that the Government’s Notice, as supplemented, is deficient. I am filing

this motion nine days before the December 6 deadline for filing motions in limine with the

hope that the Court will accelerate the timetable for considering this particular motion in

limine. Even if Mr. Avenatti chooses to designate a rebuttal legal expert before the December

6, 2019, deadline, we hope to avoid the cost to have the rebuttal legal expert review all of the

evidence, given what we submit is the obvious inadmissibility of the government’s proposed

expert testimony on laws and rules and legal duties.
                                                2
            Case 1:19-cr-00373-PGG Document 83 Filed 11/27/19 Page 3 of 3



       8.       I certify that a good faith effort was made to resolve by agreement the issues

raised by the motion without the intervention of the Court, but the parties have been unable to

reach agreement.

Dated: November 27, 2019


                                            By:    /s/Scott A. Srebnick
                                                   Scott A. Srebnick, P.A.
                                                   201 South Biscayne Boulevard, #1210
                                                   Miami, FL 33131
                                                   Telephone: (305) 285-9019
                                                   Facsimile: (305) 377-9937
                                                   E-Mail: Scott@srebnicklaw.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on November 27, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.

                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick




                                               3
         Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 1 of 26
                                          U.S. Department of Justice
                                                                                           Page 1
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     November 22, 2019

BY EMAIL

Scott A. Srebnick, Esq.
201 South Biscayne Boulevard, Suite 1210
Miami, FL 33131
Scott@srebnicklaw.com

   Re:        United States v. Michael Avenatti,
              S1 19 Cr. 373 (PGG)

Dear Mr. Srebnick:

        Based on your request, this letter provides notice, pursuant to Rule 16(a)(1)(G) of the
Federal Rules of Criminal Procedure (“Fed. R. Crim. P.”), of certain expert testimony that the
Government expects to offer during its case-in-chief at trial. The Government reserves the right
to call additional expert witnesses, and will promptly provide notice if the Government elects to
do so.

         I.      Disclosure By the Government

       The Government expects to offer testimony from one or both of Nora Freeman Engstrom,
Esq. and Mark L. Tuft, Esq.

       Professor Engstrom is Professor of Law and Deane F. Johnson Faculty Scholar at Stanford
Law School, where she teaches classes in, among other things, legal ethics. She is the author or
co-author of numerous publications, including Legal Ethics (Foundation Press, 7th ed. 2016). Her
curriculum vitae is enclosed.

        Mr. Tuft is a partner at Cooper, White & Cooper LLP, who principally focuses on, among
other things, professional liability, and counsels lawyers and law firms on professional
responsibility. He is a Certified Specialist in Legal Malpractice Law and former President of the
Association of Professional Responsibility Lawyers. He is the co-author of California Practice
Guide on Professional Responsibility (The Rutter Group), and has given numerous presentations
on professional responsibility. His curriculum vitae is enclosed, as is a list of cases in which he
has testified in recent years.

        The Government expects that, if called to testify, Professor Engstrom and Mr. Tuft would
testify about legal duties, ethical rules, and professional responsibility requirements of lawyers
admitted to the bar of the state of California, and how, assuming the description of the defendant’s



                                                                                            06.20.2018
        Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 2 of 26
                                                                                                 Page 2


conduct set forth in the Superseding Indictment is true, the defendant violated those duties, rules,
and requirements.

         The Government presently expects that each of Professor Engstrom and Mr. Tuft would
testify that, at all times relevant to the charges in this case, the state of California (similar to other
states, including the state of New York) imposed a number of legal duties, ethical rules, and
professional responsibility requirements on lawyers, including duties of confidentiality, loyalty,
honesty, fair dealing, and reasonable communication with respect to all clients, and that certain of
these same duties—including honesty, fair dealing, and confidentiality—also apply with respect
to individuals conferring with a lawyer regarding potential legal claims and retaining the lawyer.
These duties are set forth in the California Rules of Professional Conduct (the “California Rules”),
the current version of which became effective on November 1, 2018, and Business and Professions
Code Sections 6000 et seq. At all times relevant to the charges in this case, California also limited
the ability of lawyers to charge certain fees when the lawyer failed to enter into a written retainer
agreement with a client. The California Rules are intended to regulate the professional conduct of
attorneys licensed by the bar of the state of California (the “State Bar”) through discipline. They
have been approved by the California Supreme Court, and are designed to protect the public and
to promote respect and confidence in the legal profession. The California Rules are binding on all
attorneys licensed by the State Bar.

        The Government also presently expects that each of Professor Engstrom and Mr. Tuft
would testify that at least the following of the California Rules are relevant to the allegations set
forth in the Superseding Indictment:

        Rule 1.2: Scope of Representation and Allocation of Authority
        Rule 1.4: Communication with Clients
        Rule 1.4.1: Communication of Settlement Offers
        Rule 1.5: Fees for Legal Services
        Rule 1.6: Confidential Information of a Client
        Rule 1.7: Conflict of Interest: Current Clients
        Rule 1.8.2: Use of Current Client’s Information
        Rule 8.4: Misconduct

        The Government further presently expects that each of Professor Engstrom and Mr. Tuft
would testify that, based on their training and experience and review of this matter, including the
Superseding Indictment, assuming that the allegations set forth in the Superseding Indictment are
true, the defendant violated multiple of these rules, provisions of Business and Professions Code
Sections 6000 et seq., and his duties to Client-1, by, among other things, failing to disclose
meaningful developments to Client-1 and consult with Client-1 regarding the means by which the
defendant would seek or was seeking to accomplish Client-1’s objectives, using Client-1’s
confidential information as a bargaining chip to seek to obtain money for himself, and publicizing
at least certain of that information without authorization. For example, by not keeping Client-1
informed, the defendant violated Rules 1.2, 1.4, and 1.4.1; by disclosing and publicizing Client-
1’s confidential information without Client-1’s consent, the defendant violated Rule 1.6 and
Business and Professions Code Sections 6000 et seq. (including Section 6068(e)); by seeking to
obtain greater money for himself to the detriment of his client, including by using Client-1’s



                                                                                                 06.20.2018
        Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 3 of 26
                                                                                             Page 3


confidential information and seeking to obtain side-payments, the defendant violated Rules 1.7
and 1.8.2; and through his general course of conduct, the defendant violated Rule 8.4. In short,
the defendant placed his own interests above that of his client, which violated his fiduciary duty to
his client and duties of loyalty and fidelity.

       The Government further presently expects that each of Professor Engstrom and Mr. Tuft
would testify that the California Rules apply to the conduct set forth in the Superseding Indictment.

        Finally, the Government presently expects that each of Professor Engstrom and Mr. Tuft
would testify that the California Rules and Business and Professions Code Sections 6000 et seq.
are publicly available, and that the duties of confidentiality, loyalty, honesty, fair dealing, and
reasonable communication are generally made known to and known within members of the bar of
the state of California, who must certify every three years, if they wish to remain active members
of that bar, to having taken continuing legal education, including with respect to ethics.

       II.     Demand for Reciprocal Discovery and Expert Notice

          In light of your request for the foregoing notice, the Government hereby requests reciprocal
notice under Fed. R. Crim. P. 16(b)(1)(C). In addition, the Government reiterates its prior request
for reciprocal disclosure of any results or reports of physical or mental examinations and of
scientific tests or experiments made in connection with this case, or copies thereof, which are in
the defendant’s possession or control, and which the defendant intends to introduce as evidence or
otherwise rely on at trial or which were prepared by a witness whom the defendant intends to call
at trial.

        The Government also reiterates its request that the defendant disclose prior statements of
witnesses he will call to testify, including expert witnesses. See Fed. R. Crim. P. 26.2; United
States v. Nobles, 422 U.S. 225 (1975).

                                               Very truly yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                       By:     s/ Daniel C. Richenthal
                                               Robert B. Sobelman
                                               Matthew D. Podolsky
                                               Daniel C. Richenthal
                                               Assistant United States Attorneys


Enclosures




                                                                                              06.20.2018
       Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 4 of 26
                            NORA FREEMAN ENGSTROM




LEGAL EXPERIENCE

STANFORD LAW SCHOOL
Professor of Law (with Tenure) and Deane F. Johnson Faculty Scholar, 2014–present
Associate Dean for Curriculum, 2016–2018
Associate Professor, 2012–2014
Assistant Professor, 2009–2012
    § Classes Taught: Tort Law; Legal Ethics: The Plaintiffs’ Lawyer; Beyond the Common
        Law: Tort Reform and Tort Alternatives; Responsibility for Risk: Perspectives on
        Liability Insurance; Discussions in Ethical and Professional Values
    § Reporter, Third Restatement of Torts (Concluding Provisions)
    § Frequent commentator on matters of tort law, legal ethics, and complex litigation,
        including in: The New York Times, Washington Post, Chicago Tribune, USA Today, Forbes,
        Wall Street Journal, Congressional Quarterly, National Law Journal, Los Angeles Times,
        Associated Press, CNN, NPR, BBC, and ABC News

GEORGETOWN UNIVERSITY LAW CENTER
Research Dean’s Scholar, 2007–2009

WILMER CUTLER PICKERING HALE & DORR, LLP
Litigation Associate, 2005–2007
Summer Associate, 2001 & 2002
    § Represented clients before various appellate and trial courts.

HON. MERRICK B. GARLAND, U.S. COURT OF APPEALS FOR THE D.C. CIRCUIT
Law Clerk, 2003–2004

HON. HENRY H. KENNEDY, JR., U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
Law Clerk, 2002–2003

U.S. DEPARTMENT OF JUSTICE, TERRORISM AND VIOLENT CRIME SECTION
Outstanding Scholar, 1997–1999
   § Worked on domestic terrorism and national security issues.
   § Recipient of the Attorney General’s Award for Superior Service, 1998.


EDUCATION

STANFORD LAW SCHOOL
J.D. with distinction, 2002; Order of the Coif
    § Stanford Law Review, 2000–2002; Articles Editor, 2001–2002
    § Co-President, Stanford Law School Student Body, 2000–2001

DARTMOUTH COLLEGE
A.B. in Anthropology, summa cum laude, 1997; Phi Beta Kappa, National Merit Scholar
           Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 5 of 26




CASEBOOKS

LEGAL ETHICS (Foundation Press, 7th ed. 2016), with Deborah L. Rhode, David Luban, &
Scott L. Cummings

TORT LAW AND ALTERNATIVES: CASES AND MATERIALS (Foundation Press, 11th ed.,
forthcoming 2021), with Marc A. Franklin, Robert L. Rabin, Michael D. Green, and Mark
A. Geistfeld



SCHOLARLY PUBLICATIONS

Lone Pine Orders: A Critical Examination and Empirical Analysis, 167 U. PA. L. REV. ONLINE
__ (forthcoming, 2019) (with Amos Espeland)

The Lessons of Lone Pine, 129 YALE L.J. 2 (2019)

The Trouble with Trial Time Limits, 160 GEO. L.J. 933 (2018)

When Cars Crash: The Automobile’s Tort Law Legacy, 53 WAKE FOREST L. REV. 293 (2018)‡

The Diminished Trial, 87 FORDHAM L. REV. 2131 (2018)

Retaliatory RICO and the Puzzle of Fraudulent Claiming, 115 MICH. L. REV. 639 (2017)

A Dose of Reality for Specialized Courts: Lessons from the VICP, 163 U. PA. L. REV. 1631
(2015)‡

Exit, Adversarialism, and the Stubborn Persistence of Tort Law, 6 J. OF TORT LAW 75 (2015)

Lawyer Lending: Costs and Consequences, 63 DEPAUL L. REV. 377 (2014)

3-D Printing and Product Liability: Identifying the Obstacles, 162 U. PA. L. REV. ONLINE 35
(2013)

Re-Re-Financing Civil Litigation: How Lawyer Lending Might Remake the American
Litigation Landscape, Again, 60 UCLA L. REV. DISC. 110 (2013)

Attorney Advertising and the Contingency Fee Cost Paradox, 65 STAN. L. REV. 633 (2013)

An Alternative Explanation for No-Fault’s “Demise,” 61 DEPAUL L. REV. 303 (2012)



______________
‡ Peer   reviewed at Jotwell.com as among “the best new scholarship relevant to the law.”
                                                   2 of 11
           Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 6 of 26




Sunlight and Settlement Mills, 86 N.Y.U. L. REV. 805 (2011) ‡

Legal Access and Attorney Advertising, 19 J. OF GENDER, SOC. POL’Y & LAW 1083 (2011)

Run-of-the-Mill Justice, 22 GEO. J. OF LEGAL ETHICS 1485 (2009)


WORKING PAPERS

WHY NO FAULT FAILS (book manuscript)

The Legacy of Tobacco Litigation and Lessons for Opioids (with Robert L. Rabin)

Competition and Contingency Fees

Trial Time Limits: Behind the Scenes and Beyond the Statistics (with David Freeman
Engstrom)


OTHER WRITINGS

Calif. Bars the Calculation of Tort Damages Based on Race, Gender and Ethnicity, LAW.COM,
Nov. 12, 2019 (with Robert L. Rabin), available at
https://www.law.com/therecorder/2019/11/12/calif-bars-the-calculation-of-tort-
damages-based-on-race-gender-and-ethnicity/

Stanford Legal Experts on Johnson & Johnson’s Product Liability Exposure, LEGAL
AGGREGATE, Oct. 14, 2019 (with Diana Garnet Li), available at
https://law.stanford.edu/2019/10/14/stanford-law-experts-on-johnson-johnsons-
product-liability-exposure/

Project Spotlight: Restatement of the Law Third, Torts, Concluding Provisions, 41 ALI
REPORTER 4, 8 (2019) (with Michael D. Green)

Stanford Legal Experts on the Oklahoma Opioids Verdict and Ongoing Litigation, LEGAL
AGGREGATE, Aug. 28, 2019 (with Michelle M. Mello), available at
https://law.stanford.edu/2019/08/28/stanford-legal-experts-on-the-oklahoma-
opioids-verdict-and-ongoing-litigation/




______________
‡ Peer   reviewed at Jotwell.com as among “the best new scholarship relevant to the law.”
                                                   3 of 11
       Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 7 of 26




Stanford Law Professors on the Lawsuit Against Gun Manufacturers in the Wake of the Sandy
Hook Massacre, LEGAL AGGREGATE, Mar. 14, 2019 (with David M. Studdert), available at
https://law.stanford.edu/2019/03/14/stanford-law-professors-on-sandy-hook-
victims-relatives-lawsuit-against-gun-manufacturers/

Litigation is Critical to Opioid Crisis Response, DAILY JOURNAL, Mar. 13, 2019, at 1 (with
Michelle M. Mello)

The Downsizing of the American Civil Trial, DAILY JOURNAL, Sept. 17, 2018, at 6

Suing the Opioid Companies, LEGAL AGGREGATE, Aug. 20, 2018 (with Michelle M. Mello),
available at https://law.stanford.edu/2018/08/30/q-and-a-with-mello-and-engstrom/

Proceed with Caution: The Dangers of Trial Time Limits, JURY MATTERS, May 2018, at 4
(with Nathan Werksman), available at https://civiljuryproject.law.nyu.edu/wp-
content/uploads/2018/05/CJP_Newsletter-May-2018_4_PDF.pdf

Minding the Gap: Access to Justice Over the Years, Review of Deborah L. Rhode & Scott
Cummings, Access to Justice: Looking Back, Thinking Ahead, JOTWELL REV., May 2, 2018,
available at https://legalpro.jotwell.com/minding-the-gap-access-to-justice-over-the-
years/

Measuring Common Claims About Class Actions, Review of Joanna C. Schwartz, The Cost of
Suing Business, JOTWELL REV., Mar. 16, 2018, available at
https://torts.jotwell.com/measuring-common-claims-about-class-actions/

Reforming the Civil Justice System? First, Do No Harm, STANFORD LAWYER MAGAZINE,
Spring 2017, at 38

Questions and Answers on Soto v. Bushmaster Firearms Int’l LLC, LEGAL AGGREGATE, Apr.
20, 2017, available at https://law.stanford.edu/2017/04/20/nora-freeman-engstrom-on-
soto-v-bushmaster-firearms-intl-llc/

ISO the Missing Plaintiff, Review of DAVID M. ENGEL, THE MYTH OF THE LITIGIOUS
SOCIETY: WHY WE DON’T SUE (2016), JOTWELL REV., Apr. 12, 2017, available at
http://torts.jotwell.com/?wptouch_switch=desktop&redirect=/2013/09

Congressional Tinkering with the Civil Justice System is Misguided and Dangerous, LEGAL
AGGREGATE, Mar. 14, 2017, available at
https://law.stanford.edu/2017/03/14/congressional-tinkering-with-the-civil-justice-
system-is-misguided-and-dangerous/

Trump Travel Ban Shines Light on Litigation Funding, DAILY JOURNAL, Feb. 14, 2017 (with
Nathan Werksman)

                                            4 of 11
       Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 8 of 26




Unresolved Issues in Uber Settlement, STANFORD REPORT, Apr. 25, 2016, available at
https://law.stanford.edu/2016/04/25/professor-nora-freeman-engstrom-clarifies-
unresolved-issues-in-uber-settlement/

Boilerplate and the Boundary Between Contract and Tort, Review of MARGARET JANE RADIN,
BOILERPLATE: THE FINE PRINT, VANISHING RIGHTS, AND THE RULE OF LAW (2013), JOTWELL
REV., Apr. 22, 2016, http://torts.jotwell.com/boilerplate-and-the-boundary-between-
contract-and-tort/

Why Flint May Not Find Justice, L.A. TIMES, Mar. 10, 2016, available at
http://www.latimes.com/opinion/op-ed/la-oe-0310-engstrom-flint-water-lawsuits-
20160311-story.html

The Flint Water Crisis, STANFORD REPORT, Feb. 16, 2016, available at
https://law.stanford.edu/2016/02/16/the-flint-water-crisis-professor-nora-freeman-
engstrom-answers-critical-legal-questions/

Should Med-Mal Cases Be Removed from Court System?, CONN. L. TRIBUNE, Nov. 16, 2015,
available at http://www.ctlawtribune.com/id=1202742589571/Should-MedMal-Cases-
Be-Removed-From-Court-System?mcode=0&curindex=0

Heeding the Vaccine Court’s Failures: Shortcomings of the Compensation Program do not Bode
Well for Other Alternative Tribunals, NAT’L L.J., June 29, 2015, available at
http://www.nationallawjournal.com/id=1202730681760/OpEd-Heeding-Vaccine-
Courts-Failures?slreturn=2015080819475

Big Data and Deterrence, Review of Zenon Zabinski & Bernard Black, The Deterrent Effect
of Tort Law: Evidence from Medical Malpractice Reform, JOTWELL REV., Mar. 4, 2015, available
at http://torts.jotwell.com/big-data-and-deterrence/

What Prop. 46 Would Fix, L.A. TIMES, Oct. 28, 2014 (with Michelle M. Mello and Robert L.
Rabin), available at http://www.latimes.com/opinion/op-ed/la-oe-engstrom-prop-
20141029-story.html

“The Only Thing We Have to Fear is Fear Itself”: How Physicians’ Exaggerated Conception of
Medical Malpractice Liability Has Become the Real Problem, Review of Myungho Paik et al.,

“The Receding Tide of Medical Malpractice Litigation: Part 1—National Trends,” JOTWELL
REV., Apr. 9, 2014, available at http://torts.jotwell.com/the-only-thing-we-have-to-fear-
is-fear-itself-how-physicians-exaggerated-conception-of-medical-malpractice-liability-
has-become-the-real-problem/




                                           5 of 11
          Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 9 of 26




Raise the Cap on Malpractice Awards, L.A. TIMES, Aug. 13, 2013 (with Robert L. Rabin),
available at http://articles.latimes.com/2013/aug/13/opinion/la-oe-engstrom-
malpractice-damage-caps-20130813

Bridging the Gap in the Justice Gap Literature, Review of Joanna Shepherd, “Justice in
Crisis: Victim Access to the American Medical Liability System,” JOTWELL REV., May 6, 2013,
available at http://torts.jotwell.com/bridging-the-gap-in-the-justice-gap-literature/

Damage Caps—and Why Fein May No Longer Be Good, Guest Blog for the Torts Prof Blog,
Dec. 5, 2012, available at http://lawprofessors.typepad.com/tortsprof/2012/12/nora-
freeman-engstrom-damage-caps-and-why-fein-may-no-longer-be-good.html

Shining a Light on Shady Personal Injury Claims, 2 J. OF INS. FRAUD OF AM. 13 (2011)

SELECT APPELLATE BRIEFS

Brief of Legal Ethicists as Amici Curiae in Support of Respondents, U.S. Supreme Court,
Nat’l Inst. of Family & Life Advocates v. Bacerra, Case No. 16-1140 (Feb. 2018)

Brief of Professors of Law as Amici Curiae in Support of Petitioners, Conn. Sup. Ct., Soto
v. Bushmaster Firearms Int’l, LLC, Case No. 19832 (Apr. 2017)

Brief for Human Rights Campaign et al., as Amici Curiae in Support of Appellants,
Conn. Sup. Ct., Kerrigan v. Comm’r of Public Health, Case No. 17716 (Jan. 2007)¥

Brief for Equality Maryland, Inc. et al., as Amici Curiae in Support of Appellees, Md. Ct.
of App., Conaway v. Polyak, Case No. 24-C-04-005390 (Oct. 2006) (Counsel of Record) ¥

Brief for the ACLU et al., as Amici Curiae in Support of Petitioners, U.S. Supreme Court,
Lopez v. Gonzales, Case Nos. 05-547, 05-7664 (June 2006) ¥

Brief for Professors of Law as Amici Curiae in Support of Respondents, U.S. Supreme
Court, Gonzales v. Oregon, Case No. 04-623 (July 2005) ¥1


SELECT PRESENTATIONS

Commentator, Pound Civil Justice Institute Judges’ Forum, San Diego (July 2019)

Commentator, 25th Annual Clifford Symposium, DePaul Law School (Apr. 2019)

“Trial Time Limits: Behind the Scenes and Beyond the Statistics,” Civil Jury Project
Roundtable, NYU School of Law (Apr. 2019)

¥ These   four briefs were written while I was an Associate at Wilmer Hale.
                                                    6 of 11
      Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 10 of 26




“The Lessons of Lone Pine,” University of Virginia Faculty Workshop (Mar. 2019)

“The Lessons of Lone Pine,” Stanford Law School Faculty Workshop (Mar. 2019)

“The Lessons of Lone Pine,” Brooklyn Law School Faculty Workshop (Feb. 2019)

“The Lessons of Lone Pine,” Changes in the Nature of Proof: Epidemiology and Mass
Torts, MDL at 50, Center on Civil Justice at NYU School of Law (Oct. 2018)

“When Cars Crash: The Automobile’s Tort Law Legacy,” Wake Forest Law Review
Symposium, Wake Forest Law School (Nov. 2017)

“The Diminished Trial,” Fordham Law Review Ethics Colloquium, Fordham Law
School (Oct. 2017)

“The Trouble with Trial Time Limits,” Third Annual Civil Procedure Workshop,
University of Arizona, Rogers College of Law (Oct. 2017)

“The Trouble with Trial Time Limits,” Stanford Law School Faculty Workshop (Aug.
2017)

“The Trouble with Trial Time Limits,” Legal Ethics Schmooze, UCLA School of Law
(July 2017)

“Health Courts and the VICP,” ABA Section on Dispute Resolution Spring Conference,
San Francisco, California (Apr. 2017)

“Civil Justice Under Siege: Tort Reform in its Fourth Decade, Gaining Momentum
While Changing Course,” University of Michigan Law Review Author Workshop (Mar.
2017)

“The First Thing You Do Is Kill All the Lawyers,” The Inner Circle of Advocates, San
Francisco (Feb. 2017)

“Retaliatory RICO and the Puzzle of Fraudulent Claiming,” North American Workshop
in Private Law Theory IV, Fordham Law School (Nov. 2016)

“Retaliatory RICO and the Puzzle of Fraudulent Claiming,” Loyola L.A. Law School
Faculty Workshop (Oct. 2016)

“Veterans’ Courts in Context,” Veterans Treatment Court Conference, Stanford Law
School (May 2016)

“Retaliatory RICO and the Puzzle of Fraudulent Claiming,” Workshop on Courts and
the Legal Process, Columbia Law School (Mar. 2016)
                                         7 of 11
       Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 11 of 26




“Retaliatory RICO and the Puzzle of Fraudulent Claiming,” New York Torts Group,
NYU Law School (Mar. 2016)

“Retaliatory RICO and the Puzzle of Fraudulent Claiming,” Stanford Law School
Faculty Workshop (Mar. 2016)

7th Annual Stanford International Junior Faculty Forum, Judge and Commentator,
Stanford Law School (Oct. 2015)

“Retaliatory RICO and the Puzzle of Fraudulent Claiming,” Legal Ethics Schmooze,
Stanford Law School (July 2015)

Participant, Comptroller General Forum on Additive Manufacturing, U.S. Government
Accountability Office (GAO), Washington, D.C. (Oct. 2014)
   §   Culminated in the GAO’s publication of REPORT TO THE CHAIRMAN, COMMITTEE ON SCIENCE,
       SPACE, AND TECHNOLOGY, HOUSE OF REPRESENTATIVES, HIGHLIGHTS OF A FORUM: 3D PRINTING:
       OPPORTUNITIES, CHALLENGES, AND POLICY IMPLICATIONS OF ADDITIVE MANUFACTURING (2015)

“The Plaintiffs’ Bar: Where It’s Been, Where It’s Going,” The Inner Circle of Advocates,
Washington, D.C. (Aug. 2014)

“No-Fault’s Failure and the Persistent Durability of Tort,” AALS Annual Meeting,
Insurance Law and Torts Compensation Systems Joint Program, New York, New York
(Jan. 2014)

“Medical Malpractice Litigation: How Does It Work? What Do We Know? How Are
Radiologists at Risk?,” Stanford Medical School (Nov. 2013)

“Lawyer Lending: Costs and Consequences,” Works-in-Progress Roundtable for Third-
Party Funding Scholars, Washington & Lee Law School (Nov. 2013)

6th Annual Harvard-Stanford International Junior Faculty Forum, Judge and
Commentator, Harvard Law School (Oct. 2013)

“Lawyer Lending: Costs and Consequences,” Stanford Law School Faculty Workshop
(Aug. 2013)

“Lawyer Lending: Costs and Consequences,” Legal Ethics Schmooze, Fordham Law
School (June 2013)

“Potential Tort Liability for 3-D Printing,” Roundtable on 3-D Printing, Stanford Center
for Internet and Society (May 2013)

“Lawyer Lending: Costs and Consequences,” 19th Annual Clifford Symposium,
DePaul Law School (Apr. 2013)


                                            8 of 11
      Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 12 of 26




“Attorney Advertising and the Contingency Fee Cost Paradox,” Stanford Law Review
Author Series (Feb. 2013)

“Re-Re-Financing Civil Litigation: How Lawyer Lending Might Remake the American
Litigation Landscape, Again,” UCLA Law Review Symposium (Jan. 2013)

“Attorney Advertising and the Contingency Fee Cost Paradox,” Stanford Law School
Faculty Workshop (Dec. 2012)

5th Annual Harvard-Stanford International Junior Faculty Forum, Judge and
Commentator, Stanford Law School (Nov. 2012)

“Attorney Advertising and the Contingency Fee Cost Paradox,” International Legal
Ethics Conference, Banff, Alberta (July 2012)

“Run-of-the-Mill Justice,” Stanford Center for Ethics in Society, Stanford University
(May 2012)

“An Alternative Explanation for No-Fault’s ‘Demise,’” Berkeley Law School Faculty
Workshop (Feb. 2012)

“An Alternative Explanation for No-Fault’s ‘Demise,’” Stanford Law School Faculty
Workshop (Jan. 2012)

4th Annual Harvard-Stanford International Junior Faculty Forum, Judge and
Commentator, Harvard Law School (Nov. 2011)

“An Alternative Explanation for No-Fault’s ‘Demise,’” Faculty Speaker Series, Loyola
Chicago Law School (Sept. 2011)

“An Alternative Explanation for No-Fault’s ‘Demise,’” 17th Annual Clifford
Symposium, DePaul Law School (Apr. 2011)

“Sunlight and Settlement Mills,” New Voices in Civil Justice Scholarship, Vanderbilt
Law School (Apr. 2011)

“Sunlight and Settlement Mills,” Bay Area Civil Procedure Forum, Hastings Law School
(Mar. 2011)

“Settlement Mills,” Lecture in “Cutting-Edge Issues in Professional Responsibility,”
Berkeley Law School (Mar. 2011)

“Advertising and Access,” AALS Annual Meeting, Section on Professional
Responsibility, San Francisco (Jan. 2011)

“Run-of-the-Mill Justice,” International Legal Ethics Conference (July 2010)

                                          9 of 11
      Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 13 of 26




“Run-of-the-Mill Justice,” Legal Studies Workshop, Stanford Law School (Jan. 2010)

“Run-of-the-Mill Justice,” Junior Faculty Speaker Series, Catholic University’s
Columbus School of Law (Mar. 2008)



UNIVERSITY SERVICE

LAW SCHOOL COMMITTEES:
Chair, Curriculum Committee, 2016–2018
Chair, Admissions Committee, 2015–2016, 2019–2020 (member 2013–2016, 2018–present)
Chair, Clerkship Committee, 2013–2015 (member 2009–2015)
Member, Public Interest Committee, 2009–2012


OTHER:
Stanford University Faculty Fellow, 2011–2013
Stanford University Faculty Affordability Task Force, 2018–present (Chair of
Subcommittee on Non-Housing Affordability)
Member, Stanford University Committee on Lecturers, 2017-2018
Stanford University, Voice and Influence Program Participant, 2011–2012
Member, Advisory Board, Stanford Public Interest Law Foundation, 2010–2012
Guest Lecturer (Torts), Thinking Like a Lawyer, 2012–2015
Guest Lecturer (Torts), LeadAmerica/Envision, 2013–present
Member, Steering Committee, Stanford Center on the Legal Profession, 2009–present
Faculty Advisor, William A. Ingram Inn of Court, 2009–2013
Stanford University, Diversifying Academia, Recruiting Excellence (DARE) Faculty
Resource Advisor, 2012–2013
Faculty Mentor, Stanford Law Association, 2009–2017
Stanford Law School Representative to the AALS House of Delegates, 2011



PROFESSIONAL MEMBERSHIP AND SERVICE

Member, American Law Institute (elected 2016)

                                         10 of 11
      Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 14 of 26



Reporter, American Law Institute’s Third Restatement of Torts: Concluding Provisions
(appointed 2019)
Fellow, American Bar Foundation (selected 2016)
Academic Advisor, NYU Civil Jury Project (selected 2018)
Academic Fellow, Pound Civil Justice Institute (selected 2017)
Executive Committee Member, William A. Ingram Inn of Court, 2012–2013
Selection Committee, Warren E. Burger Prize of the American Inns of Court, 2016–
present
Referee: Yale Law Journal, New England Journal of Medicine, American Journal of Law and
Medicine, Stanford Law Review, Journal of Empirical Legal Studies, Stanford Journal of
Complex Litigation, Law & Society Review, Law & Social Inquiry, Journal of Consumer Policy
Co-Editor (Legal Profession), Jotwell, 2016–present
Contributing Editor (Torts), Jotwell, 2013–present
Admitted to the Bars of California, District of Columbia, and Maryland




                                                        Dated: November 2019




                                          11 of 11
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 15 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 16 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 17 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 18 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 19 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 20 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 21 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 22 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 23 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 24 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 25 of 26
Case 1:19-cr-00373-PGG Document 83-1 Filed 11/27/19 Page 26 of 26
Case 1:19-cr-00373-PGG Document 83-2 Filed 11/27/19 Page 1 of 2
Case 1:19-cr-00373-PGG Document 83-2 Filed 11/27/19 Page 2 of 2
          Case 1:19-cr-00373-PGG Document 83-3 Filed 11/27/19 Page 1 of 3
                                           U.S. Department of Justice
                                                                                                Page 1
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007



                                                        November 27, 2019

BY EMAIL

Scott A. Srebnick, Esq.
201 South Biscayne Boulevard, Suite 1210
Miami, FL 33131
Scott@srebnicklaw.com

    Re:     United States v. Michael Avenatti,
            S1 19 Cr. 373 (PGG)

Dear Mr. Srebnick:

        We write in response to your letter dated November 24, 2019, requesting more information
with respect to the Government’s letter dated November 22, 2019, which provided notice of certain
expert testimony that the Government expects to offer during its case-in-chief at trial (the
“Government’s Notice”), and as a follow-up to our phone conversation of November 25, 2019
regarding the same. While we believe that the notice complied with Rule 16(a)(1)(G) of the
Federal Rules of Criminal Procedure, as we discussed, we are willing to provide additional
information to assist in the preparation of the defense, the retention, if any, of a rebuttal expert (for
which notice is due on or before December 6, 2019, as previously agreed), and the narrowing of
any potential disputes with respect to expert testimony. In your letter and our subsequent
conversation, you asked four principal questions. We provide responses in turn below. We also
are available to confer further at your convenience.

        First, you asked whether the Government expects that Professor Engstrom or Mr. Tuft
would testify to all of the subjects and opinions set forth in the notice. As we discussed, and as
indicated in the Government’s Notice, both experts are competent and prepared to testify on all
subjects and to offer all opinions set forth in the Government’s Notice. However, we have not yet
decided whether we will call one or both to do so, a decision that rests, in part, on arguments that
you may make to the jury. Regardless of whether we intend to call one or both experts, we will
provide you with material under 18 U.S.C. § 3500 for both potential experts on the schedule to
which we have previously agreed.

       Second, you asked whether we are aware of any prior relevant testimony of Professor
Engstrom. As we discussed, we are not aware of any prior relevant testimony of Professor
Engstrom.




                                                                                                06.20.2018
         Case 1:19-cr-00373-PGG Document 83-3 Filed 11/27/19 Page 2 of 3
                                                                                               Page 2


        Third, you requested additional information regarding the case materials provided to date
to Professor Engstrom and Mr. Tuft. As we discussed, the only case material that we have provided
them is the Superseding Indictment.

        Fourth, you asked whether we expect that, if called to testify and asked whether she or he
believe that the defendant violated certain rules imposed on attorneys by the state of California,
Professor Engstrom or Mr. Tuft might cite rules beyond those listed in the Government’s Notice.
As we discussed, we presently expect that the rules listed in our notice are the central ones that, if
asked, Professor Engstrom and Mr. Tuft would testify the defendant violated, but we expect that
they may also refer to other rules in the course of their testimony on this subject, specifically, Rules
1.3, 1.8.6, and 3.10. We also expect that Professor Engstrom and Mr. Tuft may refer to Rule 1.18
in describing the duties owed to prospective clients and to Rule 8.5 in describing the applicability
of the rules to the conduct described in the Superseding Indictment.

        Finally, you generally requested additional details regarding the expected testimony of
Professor Engstrom and Mr. Tuft. As you are aware, Rule 16(a)(1)(G) requires disclosure of “a
written summary” of expected expert testimony, including “the witness’s opinions, the bases and
reasons for those opinions, and the witness’s qualifications.” “[T]he notice must provide sufficient
detail such that the basis for any testimony or opinion can be identified,” United States v. Kidd,
385 F. Supp. 3d 259, 262 (S.D.N.Y. 2019), but “Rule 16(a)(1)(G) does not require recitation of
the chapter and verse of the experts’ opinions, bases and reasons,” United States v. Cerna, No. 08
Cr. 730 (WHA), 2010 WL 2347406, at *2 (N.D. Cal. June 8, 2010). The Government’s Notice
provides a written summary of the expected testimony of the Government’s potential expert
witnesses, including Professor Engstrom’s and Mr. Tuft’s opinions, the bases for those opinions,
and Professor Engstrom’s and Mr. Tuft’s extensive qualifications, including publications. In short,
“the substance of the proposed testimony [is] not a surprise to the [d]efendant.” United States v.
Rosario, No. 09 Cr. 415 (VEC), 2014 WL 6076364, at *4 (S.D.N.Y. Nov. 14, 2014). The defense
is not entitled to a preview of the Government’s case by seeking additional details, approximately
two months prior to trial, regarding particular statements that may be made by these (or other)
witnesses. See, e.g., United States v. Lipscomb, 539 F.3d 32, 38 (1st Cir. 2008); Kidd, 385 F. Supp.
3d at 262; United States v. Raniere, No. 18 Cr. 204 (NGG) (VMS), 2019 WL 2212639, at *4-5
(E.D.N.Y. May 22, 2019). Furthermore, the Government will provide 3500 material for both
potential witnesses on the schedule agreed to by the parties.

        We expect to receive timely the defendant’s expert notice, if any, and as noted above, we
are available to confer further at your convenience.




                                                                                               06.20.2018
Case 1:19-cr-00373-PGG Document 83-3 Filed 11/27/19 Page 3 of 3
                                                                  Page 3


                            Very truly yours,

                            GEOFFREY S. BERMAN
                            United States Attorney

                      By:   s/ Daniel C. Richenthal
                            Robert B. Sobelman
                            Matthew D. Podolsky
                            Daniel C. Richenthal
                            Assistant United States Attorneys




                                                                  06.20.2018
